PER CURIAM.
Based on a conviction for aggravated assault, the circuit court imposed a term of probation upon the appellant which includes as a condition that the appellant shall not use intoxicants to excess nor visit places where intoxicants, drugs or other dangerous substances are unlawfully sold, dispensed or used. The appellant contends that this condition must be stricken because it does not comport with the requirements of Rodriguez v. State, 378 So.2d 7 (Fla.2d DCA 1979). We agree. According to Daniels v. State, 583 So.2d 423 (Fla.2d DCA 1991), and given the circumstances of *1043this case, it was error to impose this condition.
The appellant’s remaining point, imposition of costs without prior notice or opportunity to be heard, has been decided adversely to him in State v. Beasley, 580 So.2d 139 (Fla.1991).
Accordingly, we affirm the appellant’s conviction and sentence except for condition 6 of the order of probation which we strike.
RYDER, A.C.J., and DANAHY and LEHAN, JJ., concur.